DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1, 3-4, 6-9, 15, 22, 26, 35-36, 39, 52, 59, 68-69, 71, and 85-87 are pending (claim set as filed on 10/06/2020).
Applicant’s election without traverse of Group I, directed to the composition claims, in the reply filed on 06/19/2020 is acknowledged. The method claims of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, composition claims 1, 3-4, 6-9, 15, and 87 are presented for examination.
	
Priority
	This application is a 371 of PCT/US2017/026375 filed on 04/06/2017 which has a provisional application no. 62/319,213 filed on 04/06/2016.

Withdrawal of Rejections
The response and amendments filed on 10/06/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s 
Briefly, the previously applied claim rejections under §112(b) for trademarks usage and claim rejections under §101 for subject matter ineligibility as stated in the prior office action has withdrawn necessitated by Applicant’s amendments by deleting the trademarks and incorporating non-nature based limitations, respectively.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, Indefinite
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 87 is rejected as being indefinite because it is not definitively clear if this newly added claim was intended to have a single or plurality of surfactant(s) or detergent(s). The confusion lies with the phrases “a surfactant or a detergent” proceeded by “and mixtures of combinations thereof” and moreover, there is no language or indication of a “Markush” or list of alternatives (e.g. such as presented in original claim 4 which recites “is selected from the group comprising” denoting a list of alternatives, MPEP 2173.05(h)). Appropriate clarification is 

Maintained Rejections
Claim Rejections - 35 USC §102-103, Anticipation/Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable by Olsen (US 2002/0019325 A1 - cited by the ISA and in the IDS filed on 01/08/2019).
Olsen’s general disclosure relates to a cleaning composition comprising an acidic substantially pepstatin-insensitive protease and a nonionic surfactant. The composition is suitable for cleaning hard surfaces or cellulosic and/or woolen fabrics at acidic pH (see abstract & ¶ [0002]).
Regarding claim 1, Olsen teaches an acid detergent composition containing an acidic protease and at least one non-ionic surfactant for cleaning or washing a hard surface (see abstract & ¶ [0002], [0012]-[0018]). 
Regarding claim 3, Olsen teaches the composition comprises sequestering agents of acetic acids, citric acid, (see ¶ [0037]). 
Regarding claim 7, Olsen teaches the composition may further comprise other components enhancing the detergency of the composition such as softening agents, an amylase, a lipase, a xylanase, et al. (see ¶ [0038]). 
claim 8, Olsen teaches EDTA (see ¶ [0012]). Examiner’s note: the pre-grant specification at ¶ [0096] discloses that EDTA is a food-grade additive agent. 
Regarding claim 9, Olsen teaches the protease according to the invention may have a temperature optimum between 20-70°C (see ¶ [0032]-[0033]).
Regarding claim 15, Olsen teaches the composition has optimum pH is between 2 to 7 (see ¶ [0032]). 
	Claim interpretation: regarding claims 1(a) and 6’s recitation of “an isolated enzyme of a hyperthermophilic organism of the Archaea domain” and “from an organism of the Sulfolobales order”, respectively, the interpretation of these claims are similar or analogous to a product-by-process limitation wherein the MPEP at 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”. In other words, they merely describes the source but the analysis of product claims is based upon the structure the composition (for example, a protease enzyme or citric acid). In the instant case, the cited reference of Olsen discloses a product which appears to be identical to the presently claimed products, based on the fact that the prior art’s composition is a cleaning composition containing a protease enzyme and an acid. Consequently, the claimed product appears to be anticipated by the reference.
However, even if the reference product and the claimed product are not one and the same and there is, in fact, no anticipation, the reference products would, nevertheless, have rendered the claimed product obvious to one of ordinary skill in the art at the time the claimed invention was filed in view of the fact that any nominal difference between the product would appear to be reasonably expected variances due to experimental error or inconsistencies in the starting prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary.
	Accordingly, the emphasis of product or composition claims is structural characteristics in which Olsen teaches the same enzymes as presented in the claims. For instance, Olsen teaches the enzymes of protease, lipase, amylase, cellulase, or xylanase et al. which is/are the same ones as presented by Applicant in dependent claim 7 although derived from a different source because determination of patentability is based on the product itself. 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 10/06/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
	In response to Applicant’s argument that Olsen teaches “proteases that are derived from the eukaryotic organism Aspergillus aculeatus (Olsen references the proteases from WO 1995/02044). Olsen does not teach or suggest using an isolated enzyme of a hyperthermophilic organism of the Archaea domain”, this argument is not persuasive for the reasons stated above because the interpretation remains analogous to product-by-process limitations. In other words, Applicant’s enzymes and the prior art’s enzymes appear to be directed to the same structural enzymes (e.g. protease, lipase, amylase, xylanase, etc.) albeit being obtained from a different source (note that if the instant claims were directed to a method of making or preparation a composition, then using enzymes from Archaea domain would be considered a manipulative condition that must be present and met in the prior art; however, since the instant claims are instead directed to composition product claims, there is a heavy emphasis on structure). The lack of physical description in the instant claims of the imparted structure makes determination of 
In response to Applicant’s argument that Olsen “does not teach or suggest the sanitization of surfaces with its disclosed composition. Applicant submits that a person of ordinary skill would recognize that sanitizing a surface requires a higher level of cleaning ability than simple cleansing”, this argument is not persuasive because it is first noted that claim 1’s preamble, claim 9, and claim 15 also recite “for cleansing” and thereby, Olsen would read on said claims. Moreover, as noted above, the instant claims are directed to composition or product claims which are analyzed for its structural components and not its method of intended use in sanitization of surfaces. 
In response to Applicant’s argument that “Example 5 demonstrates the effectiveness of the composition to sanitize surfaces, particularly from biofilms, which were not disclosed in Olsen”, this argument is not persuasive because it is noted that the features upon which Applicant relies (i.e., biofilms) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
In response to Applicant’s argument that as evident by Figure 11 of the instant specification and further “submits that a person of ordinary skill would recognize that the sanitization properties of the composition could not have been expected from Olsen”, this argument is not persuasive because Example 5 and Figure 11 of the instant specifications appears to require specific conditions that are not presented in the claims for the alleged elimination of .

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 87 are rejected under 35 U.S.C. 103 as being unpatentable by Olsen as applied to claims 1, 3, 6-9, and 15 above, and in further view of Yannone (WO 2014/081973 A1 - cited by the ISA and in the IDS filed on 01/08/2019, citations are being made to the equivalent US pre-grant publication US 2015/0291948 A1). 
The teachings of Olsen is discussed above as it pertains to a composition comprising an enzyme, a surfactant, and an acid.
However, Olsen does not teach: wherein the surfactant or detergent is selected from the group comprising: CHAPS, NP-40, sodium dodecyl sulfate (SDS), polysorbate 20, a saponin, sarkosyl, and mixtures of combinations thereof (claim 4 and claim 87(b)).
	Yannone’s general disclosure relates to the field of molecular biology and enzymology for extremophiles (see ¶ [0003]). Yannone teaches a protein of interest is a thermophilic enzyme such as a cellulase or protease that is temperature or acid stable (see ¶ [0011]-[0012], [0136]-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute the detergents and/or enzymes combinations such as taught by Yannone in the composition of Olsen. The ordinary artisan would have been motivated to do so is because Yannone teaches such combination enzyme mixes for industrial processes requiring extremes in pH, temperature, and stability in detergents which is required by Olsen. Hence, it would be considered a (B) Simple substitution of one known element for another to obtain predictable results (MPEP 2143 (I): Exemplary Rationales). The ordinary artisan would have had a reasonable expectation of success as both Olsen and Yannone are directed to enzyme detergent combinations. 

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653